DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks dated July 21, 2021, with respect to the rejection(s) of claim 1 under 35 USC §102 have been fully considered and examiner agrees that the amendment, “to output a bias current from an emitter of the first transistor”, distinguishes the claim over the prior art of record (Lam (US 2018/0331661).  However, upon further search the prior art (i.e. Inamori et al., US 2007/0222520) is found to teach on all the limitations of claim 1 in the current amended form and as such a new ground(s) of rejection is made in view of Inamori as follows.
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 refers to “the resistor” on line 6. In order to avoid lack of proper antecedent basis it should be referred to as --the resistive component--.  
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 & 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inamori et al. (US 2007/0222520).

    PNG
    media_image1.png
    644
    773
    media_image1.png
    Greyscale

Fig. 2 of Inamori reproduced for ease of reference.

Regarding claim 1, Inamori (i.e. FIG. 2) discloses a current control circuit (bias circuit for power amplifier 10, B1 & B2, §0058) comprising:
a first circuit (a high power output bias circuit B1, §0058); and
a second circuit (a low power output bias circuit B2, §0058),
wherein the current control circuit (B1 & B2) is configured to control a base current (base of the biasing transistor Q1 of B1) of a first transistor (biasing transistor Q1) based on a base-collector voltage (VCB1 = VDC-VREF1) of the first transistor (Q1), and
wherein the first transistor (Q1) is included in a bias circuit (biasing transistor of B1) configured to output a bias current from an emitter of the first transistor (Q1) to a power amplifier (11, §0058-§0061, with a power amplifying transistor Q0). Further per claim 7, Inamori also teaches a power amplifier circuit (a power amplifier 10, §0058-§0061) comprising:
the current control circuit according to Claim 1 (as discussed above);

the bias circuit (B1 & B2) comprising the first transistor (Q1) and being configured to output the bias current (base current) to the power amplifier (11).
Regarding claim 2, Inamori further teaches that the first circuit (the high power output bias circuit B1) is configured to output a signal (bias current for the power amplifying transistor Q0) associated with the base-collector voltage (VCB1 = VDC-VREF1) of the first transistor (Q1), and the second circuit (low power output bias circuit B2) is configured to, based on the signal (bias current for the power amplifying transistor Q0), provide electrical continuity (i.e., supply base current for the power amplifying transistor Q0) between a base of the first transistor (Q1) and a reference potential (VREF1, §0067) and further per claim 8, Inamori also teaches a power amplifier circuit (the power amplifier 10, §0080) comprising:
the current control circuit (bias circuit for power amplifier 10, B1 & B2, §0058) according to Claim 2;
the power amplifier (11), wherein the power amplifier is configured to amplify a high frequency signal (IN, §0110); and
the bias circuit (high power output bias circuit B1) comprising the first transistor (Q1) and being configured to output the bias current (bias current) to the power amplifier (11, see Fig. 2).
Allowable Subject Matter
Claims 3-6, 9-12 are objected to as being dependent upon a rejected base claim 2, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-5 & 9-11 are allowable because the closest prior art (i.e. Inamori) doesn’t teach an operational amplifier in the second circuit (§0084).
Claims 6 & 12 are allowable because the closest prior art (i.e. Inamori) doesn’t teach a third transistor connected as claimed. 
Finality of the Office Action
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
The prior arts Winslow (US 20040201421), Han (US 1,026,3571) and Manicone et al (US 7,439,810) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843